Cassoday, J.
By the terms and conditions of the judgment, the defendants could only retain the land by paying to the plaintiffs, not only the principal sum and interest, but also the costs and disbursements as taxed. . The judgment gave them the option of paying the amount due, and the costs and disbursements, or to lose the land and the $900 which they had previously paid upon the contract. Having failed to make the payment they were compelled to submit to the other alternative. The defendants having lost the land and the money they had previously paid upon the contract,' the court, by the order in question, directed execution to compel them, in addition, to pay the amount of costs and disJ bursements as taxed in the judgment. This was, in effect, an attempt to modify the judgment by compelling the defendants to pay the costs and disbursements, whether they paid up and thereby secured the land, or lost the land and what they had paid upon the contract. Certainly the judgment does not so provide, but otherwise. The plaintiffs having successfully resisted the attempt of the defendants to reverse the judgment on their appeal to this court, were in no position to have the terms and conditions of the judg-. ment changed and made more favorable to themselves by an order of the circuit court, made more than two' years after the judgment was entered, and some months after such affirmance. Such was the effect of the order appealed from, and we are clearly of the opinion that it was made without authority.
By the Oourt.— The order of the circuit court is reversed, and the cause is remanded for further proceedings according to law.